UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4094


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD GEREL BLUE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00097-LHT-1)


Submitted:    August 20, 2009                 Decided:   August 31, 2009


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Gerel Blue, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard      Gerel       Blue    pleaded             guilty     to    possession      of

ammunition after having been convicted of a crime punishable by

more than a year, in violation of 18 U.S.C. § 922(g)(1) (2006).

The    district       court    sentenced          Blue       to    twenty-seven          months    of

imprisonment.          On direct appeal, Blue has chosen to proceed pro

se.      Construing      his     claims      liberally,             Blue     asserts      that    his

counsel rendered ineffective assistance, that the district court

erred in denying his request for new counsel, and that he was

denied a fair trial because he did not have an opportunity to

review    all    the    Government’s          evidence.                Finding     no    error,    we

affirm.

            Blue first claims that his counsel was ineffective for

failing to communicate with him about his case.                                         To prove a

claim of ineffective assistance of counsel, a defendant must

show     (1) “that       counsel’s           performance               was     deficient,”        and

(2) “that       the    deficient       performance            prejudiced          the    defense.”

Strickland       v.    Washington,          466       U.S.    668,       687      (1984).        With

respect    to     the    first       prong,       “the       defendant         must      show    that

counsel’s       performance          fell    below           an    objective        standard       of

reasonableness.”         Id. at 688.           In addition, “[j]udicial scrutiny

of counsel’s performance must be highly deferential.”                                       Id. at

689.     Under the second prong of the test in the context of a

conviction       following       a     guilty         plea,        a    defendant        can     show

                                                  2
prejudice only by demonstrating “a reasonable probability that,

but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.”                  Hill v. Lockhart, 474

U.S. 52, 59 (1985).

          This       court   may    address       a     claim   of    ineffective

assistance on direct appeal only if the lawyer’s ineffectiveness

conclusively     appears     on     the       record.        United   States     v.

Baldovinos,    434    F.3d   233,    239      (4th    Cir.   2006).      We    have

thoroughly reviewed the record and conclude that Blue has failed

to demonstrate that ineffective assistance conclusively appears

on the record and, therefore, we decline to address this claim.

          Blue next argues that the district court denied him a

fair trial when it refused to appoint new counsel to represent

him.   We have thoroughly reviewed the record, however, and there

is no evidence to suggest that Blue requested the appointment of

substitute counsel in the district court.                Therefore, this claim

is without merit.

          Finally, Blue argues that he was denied a fair trial

when he was not given access to a piece of evidence regarding

the traffic stop allegedly maintained by the Government.                        We

have thoroughly reviewed the record and conclude that this claim

is also without merit.        See Tollett v. Henderson, 411 U.S. 258,

267 (1973) (when defendant pleads guilty voluntarily, he waives



                                          3
challenges     to   deprivations   of    constitutional     rights     occurring

prior to guilty plea).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented    in   the    materials

before   the   court   and    argument      would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        4